Blugrass Energy Inc. 13465 Midway Road, Suite 322, LB 10 Dallas, TX 75244 September 30, 2011 Mr. David R. Humphrey, Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E.; Mail Stop 7561 Washington, D.C. 20549-7561 Re: Blugrass Energy, Inc. Form 10-K for the Fiscal Year Ended June 30, 2010 Filed November 16, 2010 File No. 000-54035 Form 10-KT for the Period Ended December 31, 2010 Filed May 16, 2011 File No. 000-54035 Form 10-Q for the Quarterly Period Ended March 31, 2011 Filed May 16, 2011 File No. 000-54035 Dear Mr. Humphrey: This letter is being submitted in response to the comments set forth in the July 5, 2011 letter from the Staff of the Division of Corporate Finance (the “Comment Letter”).The responses to the Comment Letter appear below, in numerical order corresponding to the Staff’s comments. The page number references at the end of each of the Company’s responses are intended to direct the Staff to the page numbers of the attached Form 10-K/A for the Year Ended June 30, 2010 (or other document, as applicable). Draft Form 10-K/A for the Fiscal Year Ended June 30, 2010, included in response letter dated June 10, 2011 General Comment No. 1. Please note that requested revisions should be made to corresponding disclosure in an amended Form 10-KT for the Six-Month Period Ended December 31, 2010 and to an amended Form 10-Q for the quarterly period ended March 31, 2011. 1 Response: The Company will revise the corresponding disclosures in an amended Form 10-KT for the Six-Month Period Ended December 31, 2010 and in an amended Form 10-Q for the quarterly period ended March 31, 2011. Document Reference: Please see attached amended 10-KT and 10-Q. Comment No. 2. We note that you affected a 1:5 stock split on May 17, 2011.Please revise your document to include an explanatory note indicating the fact that the split occurred and disclosing the resulting impact on the number of shares outstanding.Also disclose that the numbers of shares and per share amounts are not retroactively restated because the original document was issued prior to the date of the split. Response: The Company has amended the subsequent events disclosure in both the 10-KT and 10-Q, to address the Staff’s comments. Page Number Reference: Page F-15 of the 10-K/A Subsequent Event Footnote On May 16, 2011 the Company received approval from the Financial Industry Regulatory Authority (“FINRA”), clearing a 5-to-1 reverse stock split previously approved by the Board of Directors and announced on March 18, 2011. As a result of the reverse split, the number of authorized shares of the Company’s common stock has been reduced, from 500,000,000 shares to 100,000,000 shares.The numbers of shares were not retroactively restated because the original filing was issued prior to the date of the split. Comment No. 3. We note that you will insert the Whitley Penn opinion on 2009 prior to filing. Response: The 2009 Whitley Penn opinion will be added to the Form 10-KT/A for the six months ended December 31, 2010. Page Number Reference: Page F-1 of the amended 10-KT – Auditors Opinion Letter 2 Item 7. Management’s Discussion and Analysis Plan of Operations Prospective Oil and Gas Activities, page 24 Comment No. 4. Please confirm our understanding that the “Canyon Sands” property and the “Soto Lease,” as described in your response to our previous comment 4 and your Form 10-KT, respectively, are the same property.If our understanding is correct, please revise your documents for consistency.If our understanding is not correct, please clarify. Response: Canyon Sands is an underground geological formation on the Soto Lease Property. The description was changed to state the geological formation is beneath the Company’s leased acreage. Results of the 3D Analysis.The Company’s 3D analysis was performed by our outsourced Geoscientist and trusted member of our advisory team, whose experience spans more than 35 years. He has a high level of expertise with the geology of the Permian and Val Verde Basins, where the Company holds mineral rights leases, and his expertise extends to the Strawn and Ellenburger Formations which are located beneath the Company’s leased acreage.The results of his analysis were used to generate structural maps and seismic attributes for the Strawn and Ellenburger reservoirs, and comparable structural maps for the shallower Canyon Sands formation also located beneath the Company’s Soto Lease acreage. Premised upon the 3D seismic interpretations, the Company believes that there is significant natural gas in its current acreage position. Page Number Reference: Page 5 of the amended 10-KT – Business Strategy Financial Statements Note 6 – Convertible Promissory Notes, page F-12 Comment No. 5. Refer to our previous comment 13.Please revise your proposed revised disclosure to state the effective interest rate for all instruments for each period an income statement is presented. This calculation should include any beneficial conversion feature expensed during the period. 3 Response: Note 6 – The disclosure relating to Convertible Promissory Notes has been revised to disclose the effective interest rate for all instruments. The effective interest rate was calculated taking into account the debt discount for each convertible note at June 30, 2010. The accretion of the debt discount for the six months ended June 30, 2010 has been disclosed in note 6. NOTE 6 - CONVERTIBLE PROMISSORY NOTES As of June 30, 2010 and 2009 the Company had outstanding $366,666 of unsecured convertible promissory notes (the “2008 Convertible Notes”).The terms of the 2008 Convertible Notes require the Company to pay the principal, plus interest (at 6% per annum), and also require the Company to issue restricted common stock at a rate of one share of restricted common stock per $1 notional value of 2008 Convertible Notes, on or before February 27, 2009.Additionally, the 2008 Convertible Notes include a conversion privilege, whereby the holders of the 2008 Convertible Notes, at their sole discretion, may convert the principal portion of the 2008 Convertible Notes into shares of the Company’s common stock (no conversion rate specified in the 2008 Convertible Notes).To the extent that the Company does not fulfill payments under the 2008 Convertible Notes as due, default interest at the lesser of 18% or the maximum rate allowed under applicable law is due.During the year ended June 30, 2009, the Company recognized additional interest expense of $256,666 relating to the restricted common stock granted with the 2008 Convertible Notes, which was calculated using the estimated fair market value of the Company’s common stock at the time the 2008 Convertible Notes were issued. On May 17, 2010, the Company issued $150,000 of convertible promissory notes (the “2010 Convertible Notes”).The terms of the 2010 Convertible Notes require the Company to pay 110% of the value of the 2010 Convertible Notes on November 17, 2010.On or after November, 17, 2010, the holders of the 2010 Convertible Notes have the option, at their sole discretion, to convert outstanding principal and interest into shares of the Company’s common stock at a 50% discount to average Fair Market Value (as defined).To the extent that the Company does not fulfill payments under the 2010 Convertible Notes as due, default interest at the lesser of 36% or the maximum rate allowed under applicable law is due.The Company recorded a note discount relating to the beneficial conversion feature of $82,500, which is amortized over the term of the 2010 Convertible Notes.As of June 30, 2010, the unamortized amount of the beneficial conversion feature was $68,750. The 2008 Convertible Notes and the 2010 Convertible Notes (together, the “Convertible Notes”) are pari passu in right of payment to advances under the Line of Credit and the Note Payable. 4 In May 2010, principal amount of $150,000 and accrued interest of $10,000 relating to certain 2008 Convertible Notes was converted into 1,800,000 shares of restricted common stock.As a result of these conversions, $91,973 of beneficial conversion was expensed. At June 30, 2010 and 2009, accrued interest payable on the outstanding Convertible Notes was $29,870 and $22,353, respectively. Convertible promissory notes as of June 30, 2010 are as follows: Original Balance Proceeds Principal Debt Balance Interest Interest Current Interest Date of Issuance Issuance @ 6/30/09 (Conversions) @ 6/30/10 Discount @ 6/30/10 Rate Rate Rate Rate 11/17/2008 - - 6.0% 18.0% 18.0% 88.00% 11/24/2008 - 12/9/2008 - - 6.0% 18.0% 18.0% 88.00% 12/9/2008 - - 6.0% 18.0% 18.0% 88.00% 1/29/2009 - - 6.0% 18.0% 18.0% 88.00% 5/17/2010 - 10.0% 20.0% 20.0% 75.00% 5/17/2010 - 10.0% 20.0% 20.0% 75.00% Total - (1) Currently in default Page Number Reference: Page F-12 of the 10-KA – Note 6 – Convertible Promissory Notes Comment No. 6. Please revise your disclosure related to the 2008 Convertible Promissory Notes to indicate the amount originally issued and date of such issuance. Response: The disclosure related to the 2008 convertible promissory notes has been updated in both the Form 10-K/A and the Form 10-KT/A by adding a table indicating the amount originally issued and date of such issuance. See also the response to Comment No. 5, above. Page Number Reference: Page F-10 of the 10-KT/A – Convertible Promissory Notes Page F-12 of the 10-K/A –Convertible Promissory Notes Comment No. 7. Please reconcile the difference in the amount outstanding of 2008 Convertible Promissory Notes as presented in your response ($216,666) and your draft 10-K/A ($366,666). Response: The 2008 convertible promissory notes have been updated in the Form 10-K/A as described in comment 5. The Company’s convertible promissory footnote note fully describes the transactions that have taken place from June 30, 2009 to June 30, 2010. The narrative describes that the opening balance was $366,666, during the six months ended June 30, 2010; $150,000 converted to equity, as shown on the statement of stockholders deficit.The net amount shown on the table is $297,916, net of $68,750 (debt discount). 5 Page Number Reference: Page F-12 of the 10-K/A –Convertible Promissory Notes Comment No. 8. Please tell us how the conversion rate for conversion at the holder’s option will be and/or has been determined if no conversion rate is specified in the 2008 note.Specifically address how the conversion rate for the $181,000 in 2008 Convertible Note principal and interest of $0.08 was determined, and why this appears to be different than the previously disclosed rate of $0.09 on $150,000 in 2008 Convertible Note principal, converted to 1.65 million shares. Response: Prior to January 23, 2009 the Company’s stock was not trading. From January 23, 2009 to February 3, 2009 the stock remained consistent at approximately $0.07. This price was used to calculate the beneficial conversion features on the 2008 convertible notes. At June 30, 2010 the BCF was calculated on the 2008 convertible notes that were still outstanding and also the notes that may have converted. Since there was no conversion rate at the time of issuance the BCF was calculated at the share price of $0.07. At December 31, 2010 the entry of the BCF for the 2008 notes was a charge to APIC and debit retained earnings. The $150,000 convertible note was issued prior to the date as of which the Company’s stock was trading, and consequently did not have a conversion price for reference at the time of issuance. Therefore, the conversion rate for this note was calculated at the time the conversion took place. The conversion rate formula was as follows:1-(conversion price/issuance price) multiplied by the amount converted to equity. Comment No. 9. Please revise the disclosure regarding the conversion of $181,000 in principal andaccrued interest of 2008 Convertible Notes to indicate, if true, that this amount is comprised of $150,000 in principal and $31,000 in interest. Response: The amount subject to conversion was comprised of $150,000 in principal and $10,000 in interest. The footnote has been revised to disclose the separate amounts subject to conversion. In May 2010, principal amount of $150,000 and accrued interest of $10,000 relating to certain 2008 Convertible Notes was converted into 1,800,000 shares of restricted common stock.As a result of these conversions, $91,973 of beneficial conversion was expensed. 6 Page Number Reference: Page F-12 of the Form 10-K/A – Convertible Promissory Notes Comment No. 10. As a related matter, please tell us how you determined the $91,973 balance of the beneficial conversion feature expensed in connection with the conversion of $181,000 of principal and accrued interest of 2008 Convertible Notes. Response: The beneficial conversion feature was first calculated by multiplying the conversion price by the share price at issuance to determine the debt discount percentage. The debt discount percentage was then multiplied by the principal amount to determine the BCF. The instruments evidencing the 2008 Convertible Notes did not state a discount rate. However it was deemed that a BCF existed because the share price at issuance was lower than the conversion price. See also the response to Comment No. 6, above. Page Number Reference: Page F-12 of the Form 10-K/A – Convertible Promissory Notes Comment No. 11. Please tell us how you determined the beneficial conversion feature for the 2010 Convertible Notes. Response: From June 30, 2010 to December 31, 2010 there were three convertible notes for which a BCF was calculated. · A note for $50,000 was converted. However the Company had not booked a debt discount/BCF because the instrument evidencing this note did not state the terms of conversion.Consequently, the debt discount and per share conversion price were calculated at the time of conversion. The BCF was first calculated by multiplying the conversion price by the share price at issuance to determine a debt discount percentage. The debt discount percentage was then multiplied by the $50,000 principal amount to determine the BCF.The amount of BCF so calculated was charged to APIC with the offset to interest expense. · The Company received proceeds of $50,000 and $32,500 from two separate note holders. The instruments evidencing these notes specified a debt discount of 45%; accordingly, the debt discount percentage was applied to the proceeds received to determine the BCF. Page Number Reference: Page F-9 of the Form 10-KT/A – Convertible Promissory Notes 7 Comment No. 12. Please revise your presentation to include a table listing the components of the outstanding balance of convertible notes as listed on the face of the balance sheet.This table should specifically list the gross amount outstanding, unamortized discounts, and net amount for each credit facility, and should tie to the amount presented on the face of the balance sheet for each date a balance sheet is presented. Response: A table was added to the footnote relating to Convertible Promissory Notes, to include the components of the outstanding balances listed on the face of the balance sheet. See the response to Comment No. 6, above. Page Number Reference: Page F-10 of the 10-KT/A – Convertible Promissory Notes Page F-12 of the 10-K/A –Convertible Promissory Notes Note 9 – Restatement, page F-15 Comment No. 13. As there were multiple restatements, please revise your presentation here to include footnote disclosure for each restated item indicating the facts and circumstances surrounding the changes. Response: The disclosure and presentation in Note 9 – Restatement was updated to include appropriate footnote disclosure for each restated item indicating the facts surrounding the changes. Page Number Reference: Page F-15 of the 10-QA - Restatement Item 15. Exhibits, page 41 Comment No. 14. In view of the relative significance of your line of credit arrangement and your convertible notes payable agreements for 2008 and 2010, please file the related agreements and any amendments thereto as exhibits to your Form 10-K/A for the fiscal year ended June 30, 2010. Response: All related credit agreements and any amendments thereto will be filed as exhibits to the Company’s Form 10-K/A for the fiscal year ended June 30, 2010. Comment No. 15. As a related matter, please describe your relationship with the provider of the line of credit and with the holders of the convertible notes.That is, please tell us whether the providers are related parties, associates, or whether they constitute parties with whom you have otherwise done business. 8 Response: The providers of the line of credit and the holders of the convertible notes are not related parties, or parties with whom the Company has otherwise done business. All transactions made with these parties are arms length transactions. Form 10-KT for the Six-Month Period Ended December 31, 2010 General Comment No. 16. Please note that transition reports, such as your Form 10-KT, must include prior year information comparable to the transition period. Comparable year information may be unaudited and may be provided on a condensed basis and in the footnotes to financial statements instead of separate statements.Please file an amended Form 10-KT providing such comparable information for the period July 1, 2009 through December 31, 2009. Response: The comparable year information for the period July 1, 2009 through December 31, 2009 has been included in a supplementary information section of the Form 10-KT/A financials and footnotes. The December 31, 2010 and 2009 six months ended balance sheets and income statements are both presented. Page Number Reference: Page F-14 of Form 10-KT/A – Supplementary Information Unaudited) Response: The 2008 convertible promissory notes have been updated in the Form 10-K/A as described in comment 5. The Company’s convertible promissory footnote note fully describes the transactions that have taken place from June 30, 2009 to June 30, 2010. The narrative describes that the opening balance was $366,666, during the six months ended June 30, 2010; $150,000 converted to equity, as shown on the statement of stockholders deficit.The net amount shown on the table is $297,916, net of $68,750 (debt discount). Page Number Reference: Page F-12 of the 10-K/A –Convertible Promissory Notes Comment No. 17. As a related matter, you should include comparable information in your Selected Financial Data on page 22 for the six-month period ended December 31, 2009, and your discussion of operating results on page 23 should discuss specific facts and circumstances leading to variances noted when the periods are compared. 9 Response: The December 31, 2009 Selected Financial Data was included as follows: Summary of Balance Sheet of Blugrass Energy Inc. as at December 31, 2010 Working Capital $ ) Total Assets $
